ACCEPTED
                                                                                          03-17-00628-CR
                                                                                                21254643
                                                                                THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                       12/13/2017 9:10 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-17-00628-CR

BARLOW SMITH,                         §                         FILED IN
                                               IN THE COURT OF APPEALS
                   Appellant                                      3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  12/13/2017 9:10:43 AM
VS.                                   §            THIRD   DISTRICT JEFFREY D. KYLE
                                                                           Clerk

THE STATE OF TEXAS,
                   Appellee           §        AUSTIN, TEXAS


        STATE'S MOTION FOR THE CLERK OF THIS COURT
         TO TRANSFER THE REPORTER'S RECORD FROM
         CASE NO. 03-16-00048-CR T0 THE CURRENT CASE


      This motion is presented by the State of Texas, by and through the

undersigned Assistant District Attorney, and in support would show:

                                          I.


      This is an appeal of the trial court's denial of relief requested by Appellant

regarding his probated judgment under Texas Code of Criminal Procedure art.

11.072. Appellant had previously sought habeas relief in the same case wherein the

trial court denied Appellant's requested relief and Appellant unsuccessfully sought

appeal in Case No. 03-16-00048-CR. The Reporter's Record was filed in Case No.

03-16-00048-CR on February 5, 2016.




                                     Page 1 of 3
                                           11.



      Appellanthaspreparedandfiledhisbriefwithouthavingmadearrangements

for a Reporter's Record to be filed in this Ca,se and recites facts within his brief that

are outside of both the Reporter's Record and the Clerk's Record for support of his

claim. In as much as the claims asserted byAppellant in this Case are related to the

claimsassertedbyAppellantinCaseNo.03-16-00048-CRandperhapssomebeing

identical claims to those previously asserted, the State of Texas believes that it

would be in the interest of justice for this Court to order the transfer of the

Reporter's Record filed in Case No. 03-16-00048-CR on February 5, 2016 to the

present Case.

                                       PRAYER

      The State of Texas, in consideration of the facts and circumstances set forth

herein above, prays the Court grant this motion and direct the Clerk of this Court

to transfer the Reporter's Record currently on file in Case No. 03-16-00048-CR

beingstyledExparteBarlowsmithtothecurrentcaseNo.03-17-00628-CRstyled

Ex parte Barlow Smith.




                                        Page 2 of 3
                                    Respectfully submitted,

                                    OFFICE OF DISTRICT ATTORNEY
                                     33RD and 424th JUDICIAL DISTRICTS
                                    Wiley 8. MCAfee, District Attorney
                                    P. 0. Box 725
                                    Llano, Texas 78643
                                    Telephone        Telecopier
                                     (325)247-5755         (325)247-5274




                                         Assistant District Attorney
                                         State Bar No. 03353500
                                         ATTORNEY FOR APPELLEE


                   CERTIFICATE OF WORD COUNT

      This is to certify that the pertinent portions of this motion contains 270
words printed in Aldine401BT 14 font, according to the WordperfectTM X8 word
count tool.




                        CERTIFICATH OF SHRVICH

      This is to certify that a true copy of the above and foregoing instrument,
together with this proof of service hereof, has been forwarded on the 13th day of
December 2017, to Barlow Smith, Appellant Pro Se, by eserve.




                                              Assistant District Attorney

                                    Page 3 of 3